SMITH, Justice:
The First National Bank of Greenville, as Executor of the last will and testament of the late Susan Ireys Bowman, has appealed from a decree of the Chancery Court of Washington County which upheld the renunciation of that will by McClain Bowman, surviving husband of the testatrix, certain instruments signed by him and purporting to waive his right to do so notwithstanding.
The issue was a narrow one and the case has not been without considerable difficulty for this Court. The divergent views of the contending parties have been presented by counsel for each side with outstanding ability. Certainly, The First National Bank, as executor of the will, has ably and vigorously discharged the duty which rested upon it as such fiduciary to oppose renunciation of the will.
No salutary purpose would be served by narration of the background facts in this case. However, a careful consideration of the record has convinced us that the issue presented to the chancellor for determination was one of fact. On review of the chancellor’s decision of that issue as the trier of facts we must accept the evidence which supports or reasonably tends to support his findings, as well as all inferences favorable to such findings which reasonably may be drawn from it. So considered, the evidence was sufficient to sup*552port the chancellor’s findings and, in any event, we are unable to say that he was manifestly wrong. Patterson v. Estate of Ollie Ervin, 230 So.2d 563 (Miss.1970); Rainey v. Rainey, 205 So.2d 514 (Miss.1967); Hall’s Adoption v. Hall, 202 So.2d 641 (Miss.1967); Saxon v. Harvey, 190 So.2d 901 (Miss.1966); Ellis v. Ellis, 248 Miss. 483, 160 So.2d 904 (1964).
Therefore, the decree appealed from will be affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, BRADY and PATTERSON, JJ., concur.